 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Fax: 702.388-6418
     Susan.cushman@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                        Case No. 2:09-cr-0113-GMN-EJY-3
 9
                   Plaintiff,                         Motion to Dismiss the Superseding
10                                                    Indictment Without Prejudice and
           v.                                         Quash Warrant
11
     JESUS GASTELUM,
12
                   Defendant.
13

14

15          On April 14, 20009, JESUS GASTELUM was charged by complaint. ECF 1. On

16   April 30, 2009, a federal grand jury returned an superseding indictment charging

17   GASTELUM and others with Conspiracy to Distribute a Controlled Substance in violation

18   of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(viii), Conspiracy to Launder Money in

19   violation 18 U.S.C. § 1956(h) and related offenses. ECF 39.   On October 13, 2009, a

20   warrant was issued as to Defendant GASTELUM and returned unexecuted on October

21   16,2009. ECF 548. To date, no appearance has been made by the defendant.

22   …

23   …

24   …
1            Pursuant to Federal Rule of Criminal Procedure 48(a), the government hereby

2    moves for leave of Court to dismiss the Superseding Indictment without prejudice and

3    quash the arrest warrant.

4           Respectfully submitted this 21st day of June, 2021.

5                                                      Respectfully submitted,

6                                                      CHRISTOPHER CHIOU
                                                       Acting United States Attorney
7
                                                       /s/ Susan Cushman
8                                                      SUSAN CUSHMAN
                                                       Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:09-cr-0113-GMN-EJY-3

4                   Plaintiff,                          Proposed Order Granting
                                                        Motion to Dismiss the Superseding
5           v.                                          Indictment Without Prejudice and
                                                        Quash Warrant
6    JESUS GASTELUM,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant JESUS GASTELUM.

12                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
13
                                                        /s/ Susan Cushman
14                                                      SUSAN CUSHMAN
                                                        Assistant United States Attorney
15

16   Leave of Court is granted for the filing of the above dismissal.

17               23
     DATED this _______ day of June, 2021.

18

19

20   Gloria M. Navarro, District Judge
     United States District Court
21

22

23

24

                                                    3
